Daniel J. O’Mara, J.
The plaintiffs move, pursuant to the authorization contained in section 324 of the Civil Practice Act and rule 140 of the Buies of Civil Practice, to compel the defendant, Anthony Polvino, to furnish the plaintiff, Charles J. Andolino, a copy of a statement signed by the said plaintiff as to the manner in which the accident upon which the above-entitled action is founded occurred. The statement in question was handed to the court by the attorneys representing the insurance company that insured the Polvino automobile.
The right to a copy of the statement in question has not, to my knowledge, been passed upon by the Appellate Division, Fourth Department. The right, however, to the furnishing of a copy of similar statements has been sustained in the First, Second and Third Departments of the Appellate Division, and in the following cases: Totoritus v. Stefan, (6 A D 2d 123 [1st Dept.]); Levey v. Hemme (7 A D 2d 646 [2d Dept.]); Wilhelm v. Abel (1 A D 2d 55 [3d Dept.]).
There being no decision on the question presented by the Appellate Division, Fourth Department, this court is bound to follow the decisions in the First, Second and Third Departments. Motion is granted. Submit order accordingly.